Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 9, 11, 14, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2021/089813 A2 to Honkanen (“Honkanen”).

Regarding claim 1, Honkanen teaches an agricultural mowing assembly (fig. 3), comprising: an agricultural vehicle (110); 5at least one mowing device (116) connected to the agricultural vehicle and comprising a frame and a cutter bar movably connected to the frame, and the cutter bar being configured for mowing a crop material in a field (as illustrated in fig. 3); and a cut quality detection system, comprising: a plurality of sensors (cameras/imaging devices 120/122) connected to the frame (fig. 3) and configured for sensing color 10variations on the field (page 29, line 26 – page 30, line 2 at least); and a controller (150) operably connected to the plurality of sensors (page 30, lines 4 – 25. at least) and receiving the sensed color variations on the field from the plurality of sensors, and the controller being configured for determining a cut quality of the cutter bar based upon the sensed color variations on the field (page 16, line 21 – page 17, line 2; page 17, line 32 – page 18, line 21 at least).

Regarding claim 3, Honkanen’s teaching, wherein the cut quality detection system comprises a lighting device connected to the frame adjacent to the plurality of sensors, and the lighting device is configured for illuminating the field (page 9, lines 14 – 25 at least).

Regarding claim 4, Honkanen’s teaching, wherein the lighting device comprises a plurality of lights arranged in an array (page 9, lines 14 – 25 at least).

Regarding claim 9, Honkanen’s teaching, wherein the plurality of sensors comprises 25two or more of a camera and a color sensor (120/122; see fig. 3 at least).

Regarding claim 11, Honkanen teaches a method for operating an agricultural mowing assembly (fig. 3), comprising: providing an agricultural vehicle (110), at least one mowing device (116) connected to the agricultural vehicle, the at least one mowing device comprising a frame and a cutter bar movably connected to the frame, and the cutter bar being configured for mowing a crop material in a field (as illustrated in fig. 3), and a cut quality detection system, the cut quality detection system comprising a plurality of 10sensors (cameras/imaging devices 120/122) connected to the frame and a controller (150) operably connected to the plurality of sensors (page 30, lines 4 – 25. at least); mowing the field by the at least one mowing device; sensing, by the plurality of sensors, color variations on the field; and determining, by the controller, a cut quality of the cutter bar based upon the sensed color variations on the field (page 16, line 21 – page 17, line 2; page 17, line 32 – page 18, line 21 at least).

Regarding claim 14, Honkanen’s teaching, wherein the cut quality detection system comprises a lighting device connected to the frame adjacent to the plurality of sensors, and the lighting device is configured for illuminating the field (page 9, lines 14 – 25 at least).

Regarding claim 15, Honkanen’s teaching, wherein the lighting device comprises a plurality of lights arranged in an array (page 9, lines 14 – 25 at least).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Honkanen as applied to claims 1 and 11 above, directly or indirectly, and further in view of U.S. Pub. No. 20190150357 A1 to Wu et al (“Wu”).

As discussed above, Honkanen teaches all of the limitations of the linked claims, but is not explicit on the detection system comprising a protective hood housing sensors.

However, Wu teaches, in the same field of endeavor of agricultural mower, a protective hood (“cover”) that houses at least one sensor (¶¶0143, 0166, 0183 at least).

It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Honkanen’s teaching by including a protective hood to house the sensor(s) as evidenced by Wu in order to prevent moisture, dirt, and residue build-up.

Allowable Subject Matter
Claims 2, 6 - 8, 10, 12, 13, and 17 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663